UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 144 NOTICE OF PROPOSED SALE OF SECURITIESPURSUANT TO RULE ATTENTION: Transmit for filing 3 copies of this form concurrently with either placing an order with a broker to execute sale or executing a sale directly with a market maker 1(a) NAME OF ISSUER (Please type or print) (b) IRS IDENT. NO. (entities only) (c) SEC FILE NO. Stewardship Financial Corporation 22-3351447 1(d) ADDRESS OF ISSUER STREET CITY STATE ZIP CODE (e) TELEPHONE NO. AREA CODE NUMBER 630 Godwin Avenue Midland Park NJ 07432 444-7100 2(a) NAME OF PERSON FOR WHOSE ACCOUNT THESECURITIES ARE TO BE SOLD (b) IRS IDENT. NO. (c) RELATIONSHIP TO ISSUER (d) ADDRESS STREET CITY STATE ZIP CODE Arie Leegwater Director 630 Godwin Ave. Midland Park NJ 07432 INSTRUCTION:The person filing this notice should contact the issuer to obtain the I.R.S. Identification Number and the SEC File Number. 3(a) (b) SEC USE ONLY (c) (d) (e) (f) (g) Title of theClass ofSecuritiesto be Sold Name and Address of Each Broker Through Whome theSecurities are to be Offered or Each Market Makerwho is Aquiring the Securities Broker-DealerFile Number Number of Sharesor Other UnitsTo Be Sold (See instr. 3(c)) AggregateMarketValue (See instr. 3(d)) Number of Sharesor Other UnitsOutstanding(See instr. 3(e)) ApproximateDate of Sale (See instr. 3(f)) (MO.DAYYR) Name of EachSecuritiesExchange (See instr. 3(f)) Common Highlander Capital Group, Inc.119 Littleton Road, Parsippany, NJ 07054 $23,500 5,556,211 (a) 02/15/10 - 03/31/10 NASDAQ INSTRUCTIONS: 1. (a) Name of issuer 3. (a) Title of the class of securities to be sold (b) Issuer's I.R.S. Identification Number (b) Name and address of each broker through whom the securities are intended to be sold (c) Issuer'S S.E.C. file number, if any (c) Number of shares or other units to be sold (if debt securities, give the aggregate face amount) (d) Issuer's address, including zip code (d) Aggregate market value of the securities to be sold as of a specified date within 10 days prior to the filing of this notice (e) Issuer's telephone number, including area code (e) Number of shares or other units of the class outstanding, or if debit securities the face amount thereof outstanding, as shown by the most recent report or statement published by the issuer 2. (a) Name of person for whose account the securities are to be sold (f) Approximate date on which the securities are to be sold (b) Such person's I.R.S. identification number, if such person is an entity (g) Name of each securities exchange, if any, on which the securities are intended to be sold (c) Such person's relationship to the issuer (e.g., officer, director, 10% stockholder, or member of immediate family of any of the foregoing) (d) Such person's address, including zip code TABLE I — SECURITIES TO BE SOLD Furnish the following information with respect to the acquisition of the securities to be soldand with respect to the payment of all or any part of the purchase price or other consideration therefor: Title ofthe Class Date YouAcquired Nature of Acquisition Transaction Name of Person from Whom Acquired(If gift, also give date donor acquired) Amount ofSecurities Acquired Date ofPayment
